October 14, 1924. The opinion of the Court was delivered by
This case presents really only one question. The plaintiff alleges that he paid twelve hundred fifty dollars for contracts for future delivery of cotton to W. E. Hutton  Co., through W.C., Taylor, their agent. The plaintiff alleges that, while he was entitled to profits on his contracts, he had been unable to get back even the money he had paid on the contracts, and this action is for the money actually paid. This action is against both Taylor and W.E. Hutton  Co. Taylor is in default. W.E. Hutton  Co. deny that Taylor was ever their agent, and that the plaintiff dealt only with Taylor, and that they were not responsible for Taylor's contracts. The money was paid to Taylor. The presiding Judge held that there was no evidence that Taylor was the agent of W.E. Hutton  Co., and excluded all of Taylor's statements and granted a nonsuit as to the defendants, *Page 402 
W.E. Hutton  Co., In this his Honor was in error.
The record shows:
"Mr. J.M. Altman, New York — Dear Sir: Confirming conversations with you, and subject to the approval of the New York Cotton Exchange, we will employ you for a period of one year from date, on a salary of four thousand dollars per year, you to come into our New York office as headquarters, with the intention of building up and developing our business in cotton.
                       "Very truly yours,
"W.E. HUTTON  Co.
"Accepted by J.M. Altman."
W.S. Wells, a witness for the plaintiff, testified:
"Witness: I was solicited by J.M. Altman and Mr. Taylor to change my contract. I was with Rose  Son with a hundred bales of cotton. Rose trimmed me down pretty close, got down in twenty points of low. Altman and them came to me and said —
"Court: I rule that you can tell anything that Altman said to you.
"Witness: Mr. Altman came to me and asked me if I knew that Rose  Son were going under. I said that I heard it. He said, `You had better change your contract to Hutton  Co." I said,`All right; I will do it, if you say so.' Altman told me, if I would change it and buy a contract through Taylor, that it would be absolutely O.K., and I did so. They bought me a contract and Hutton 
Co. owes me for a contract now, for October.
"Mr. Featherstone: We move to strike out the last part of that testimony with reference to Hutton  Co. owing him for a contract.
"Court: Strike it out, Mr. Stenographer. Gentlemen of the jury, disregard that part of the testimony." *Page 403 
It was error to strike out the evidence. It has not been denied that Altman was the agent of W.E. Hutton  Co.; that he was in Taylor's office, and not only declared that Taylor was the agent or W.E. Hutton Co., but allowed Taylor to solicit business, on the ground that he (Taylor) was the agent of W.E. Hutton  Co. There was evidence to go to the jury as to the agency of Taylor. The evidence as to the statement of Taylor should have been admitted and the case sent to the jury.
The appellant complains that his Honor held that there was no evidence to show that the payments made by the plaintiff to Taylor ever went to W.E. Hutton  Co. In justice to the presiding Judge, it ought to be said that this holding was based on the idea that there was no evidence of agency. His Honor very properly said that, if there was evidence of agency, it made no difference whether the principal got the money or not.
The judgment is reversed.
MR. JUSTICE WATTS concurs.